Title: To George Washington from Joseph Vose, 31 October 1780
From: Vose, Joseph
To: Washington, George


                  
                     Camp Octr 31st
                     1780
                  
                  Captn Belcher Hancock of the first Massachusetts Regiment haveing
                     sett forth his sircomstances as such, he cannot continue aney longer in
                     service, I would therefore Recomend him for a discharge as it will be no
                     detrement to the Regiment his leaveing the service at this time.
                  
                     Joseph Vose Coll
                  
               